Citation Nr: 1037971	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for ulcerative 
colitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to November 1958, 
and from October 1961 to August 1962, with intervening and 
subsequent service in the Army Reserve and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran testified at a Board videoconference hearing before 
the undersigned Veterans Law Judge in November 2007.  A 
transcript of this proceeding has been associated with the claims 
file.  

The above issue was previously before the Board in January 2008 
at which time it was remanded for further development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for ulcerative 
colitis is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for colitis in a February 
1985 rating decision.  The RO properly notified the Veteran of 
this decision, but the Veteran did not initiate an appeal with 
regard to the decision.
   
2.  The February 1985 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for ulcerative 
colitis in April 2001.

3.  Evidence received since the February 1985 rating decision 
regarding the Veteran's claim for service connection for 
ulcerative colitis is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The rating decision of February 1985 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2010).

2.  New and material evidence has been received since the 
February 1985 rating decision to reopen claims for service 
connection for ulcerative colitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted an original claim for service connection 
for colitis in October 1984.  The RO denied this initial claim in 
a February 1985 rating decision, finding that there was no 
evidence of ulcerative colitis or gastrointestinal complaints in 
the Veteran's service treatment records.  Although the RO 
provided notice of this denial, the Veteran did not initiate an 
appeal.  Therefore, the RO's decision of February 1985 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

In April 2003, the Veteran filed a new claim for service 
connection for ulcerative colitis.  In connection with this 
claim, the Veteran submitted private medical evidence showing 
treatment for ulcerative colitis as early as 1966; several 
statements wherein he indicated that he first began noticing 
blood in his stools in July 1962, the last month of his active 
service; and that he was subsequently diagnosed with ulcerative 
colitis in January 1963.  By rating decision dated in May 2004, 
the RO declined to reopen the claim of service connection for 
ulcerative colitis.  


Legal Criteria

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. §  5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The evidence of record at the time of the February 1985 rating 
decision included the Veteran's service treatment records which 
were negative for an impression of ulcerative colitis or any 
pertinent gastrointestinal complaints.  

Since the February 1985 rating decision, the Veteran has 
submitted private medical evidence showing treatment for 
ulcerative colitis as early as 1966, approximately four years 
after the Veteran's discharge from military service.  For 
instance, a January 1967 report from the State of Washington 
Department of Public Assistance shows an assessment of ulcerative 
colitis.  A May 1993 private treatment report shows a history of 
ulcerative colitis since 1968.  Finally, in an April 2003 
statement Dr. S.A.G., the Veteran's private physician, indicated 
that he had been treating the Veteran for gastrointestinal 
problems since 1966.  The Veteran also submitted several 
statements wherein he indicated that he first began noticing 
blood in his stools in July 1962, the last month of his active 
service and was subsequently diagnosed with ulcerative colitis in 
January 1963.     

The Board finds that evidence received since the February 1985 
rating decision is new and material.  Service connection for 
ulcerative colitis had initially been denied as there was no 
indication of this disorder during military service.  Since that 
denial the Veteran has submitted medical evidence showing 
treatment for ulcerative colitis as early as 1966 , and has 
provided sworn testimony regarding the onset of symptoms later 
determined to be related to ulcerative colitis the last month of 
his military service.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The recently submitted evidence is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the claim.  
Assuming the credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claims.  
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for ulcerative colitis; to this 
extent only the appeal is granted.



REMAND

New and material evidence has been received to reopen the claim 
for service connection for ulcerative colitis.  For the same 
reasons that the claim was been reopened, the Board finds that a 
medical opinion is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
ulcerative colitis.  The claims file 
should be made available to the 
examiner for review in conjunction 
with the examination.  All indicated 
studies should be performed. 

Based on the examination and review of the 
record, the examiner should opine whether 
it is at least as likely as not that any 
currently diagnosed ulcerative colitis is 
related to the Veteran's military service.  

The examiner is specifically directed to 
discuss the private treatment records 
showing treatment for ulcerative colitis 
as early as 1966 and his testimony that he 
first began experiencing blood in his 
stool during his last month of service in 
July 1962 and was first diagnosed with 
ulcerative colitis in January 1963.  

A complete rationale should be given for 
all opinions     and conclusions 
expressed.

2.  After completion of the above, review 
the   expanded record de novo, and 
determine if the claim can be granted.  
If the claim remains denied, issue a 
Supplemental Statement of the Case (SSOC) 
and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


